IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-86,575-01



                          EX PARTE BRIAN SUNIGA, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   IN CAUSE NO. 2012-434109 IN THE 140TH JUDICIAL DISTRICT COURT
                          LUBBOCK COUNTY



       Per curiam.


                                           ORDER

       In May 2014, a jury found Applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions set out in Texas Code of Criminal Procedure Article 37.071, the trial court

sentenced Applicant to death.1 On May 23, 2016, the State filed in this Court its brief on

Applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b), Applicant’s initial


       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                    Suniga - 2

application for a writ of habeas corpus was due to be filed in the trial court on or before

October 5, 2016, assuming a motion for extension was timely filed and granted. See Art.

11.071 §§ 4(a) and (b).

       It has been more than four years since the application was due in the trial court.

Accordingly, we order the trial court to resolve any remaining issues in the case within 60

days from the date of this order. The clerk shall then immediately transmit the complete

writ record to this Court. Any extensions of time shall be requested by the trial judge, or

on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish